Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

This action is in reference to the communication filed on 1/6/2020. 
Of the two sets of claims as filed on the same day, Examiner has presumed the set as amended/notated in the Applicant’s Arguments/remarks filed on 1/6/2020 to be pending. 
As such, claims 1-34 were previously pending; by this action claims 1-4, 10, 13-16, 18, 19, 25, 28, 29, 31 have been amended, with claims 5-9, 11 12 20-24, 26, 27, 30, 32-34 canceled. 
As such claims 1-4, 10, 13-16, 18, 19, 25, 28, 29, 31 are pending and considered. Examiner notes that as the claims were filed before the first action on the merits, said amendments will be treated as original and therefore the particular changes will not be notated via text/italic font. 

DETAILED ACTION
Information Disclosure Statement
Applicant’s over 30 pages of IDS as filed on 1/6/20 and 5/12/20 have been received, and entered into the record.  However, given the excessive number of references cited, it is highly impractical for the Examiner to review the references thoroughly. By initializing each of the cited references on the accompanying 1449 forms, the Examiner is merely acknowledging the submission of the cited references. 
MPEP § 2004.13 states: It is desirable to avoid the submission of long lists of documents if it can be avoided. Eliminate clearly irrelevant and marginally pertinent cumulative information. If a long list is submitted, highlight those documents which have been specifically brought to applicant’s attention and/or are known to be of most significance. See Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, 175 USPQ 260 (S.D. Fla. 1972), aft 'd, 479 F.2d 1338, 178 USPQ 577 (5th Cir. 1973), cert. denied, 414 U.S. 874 (1974). But cf. Molins PLC v. Textron Inc., 48 F.3d 1172, 33 USPQ2d 1823 (Fed. Cir. 1995). 
Rohm & Haas Co. v. Crystal Chemical co., 722 F.2d 1556, 1573 [220 USPQ 289] (Fed. Cir. 1983), cert. Denied, 469 U.S. 851 (1984). Patent applicant has a duty not just to disclose pertinent prior art references but to make a disclosure in such a way as not to "bury" it within other disclosures of less relevant prior art; see Golden Valley Microwave Foods Inc. v. Weaver Popcorn Co. Inc., 24 USPQ2d 180i (N.D. Ind. 1992); Molins PLC v. Textron Inc., 26 USPQ2d 1889, at 1899 (D.Del 1992); Penn Yan Boats, Inc. v. Sea Lark Boats, Inc. et al., 175 USPQ 260, at 272 (S.D. FI. 1972).
By Examiner’s count, Applicant has submitted at least 315 documents, including numerous Office actions regarding cases not ensconced in the patent family at hand.  It would be helpful to the Examiner if the applicant could point out specific sections of the lengthy references that are most relevant to the applicant’s invention. It would be further helpful to the Examiner if the Applicant could provide a concise explanation of the most relevant documents so that the Examiner may review them in greater detail. From MPEP § 609 A(3), "Although a concise explanation of the relevance of the information is not required for English language information, applicants are encouraged to provide a concise explanation of why the English-language information is being submitted and how it is understood to be relevant. Concise explanations (especially those which point out the relevant pages and lines) are helpful to the Office, particularly where documents are lengthy and complex and applicant is aware of a section that is highly relevant to patentability or where a large number of documents are submitted and applicant is aware that one or more are highly relevant to patentability.








Claim Rejections - 35 USC § 101

	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4, 10, 13-16, 18, 19, 25, 28, 29, 31 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. As explained below, the claim(s) are directed to an abstract idea without significantly more. 
	
With respect to claims 1-4, 10, 13-16, 18, 19, 25, 28, 29, 31, the independent claims (claims xx) are directed, in part, to a means of providing contextualized personalized, pricing offers and recommendations, including identifying and collecting contextual information of interest, identifying algorithms, expert knowledge rules and/or filters, identifying said algorithms etc., and providing a contextualized personalized offer or recommendation to a user. These claim elements are considered to be abstract ideas because they are directed to a method of organizing human activity which include commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations). Nearly all the limitations – including providing contextualized personalized pricing offers and recommendations, identifying and collecting…; identifying algorithms/filters, and applying selected algorithms/filters to provide a contextualized personalized offer, recite elements of an advertising, marketing or sales activity. If a claim limitation, under its broadest reasonable interpretation, covers commercial and legal interactions, then it falls within the “method of organizing human activity” grouping of abstract ideas. If a claim limitation, under its broadest reasonable interpretation, covers commercial and legal interactions, then it falls within the “method of organizing human activity” grouping of abstract ideas.  The claims are further directed to a mental process, in that the claims ensconce concepts performed in the human mind including observation, evaluation, judgment, and opinion functions. For example, collecting contextual information, identifying algorithms/filters, selecting an algorithm or filter, and applying an algorithm or filter are all capable of performance within the human mind – i.e. a user selects an filter (gender, height, age) and then may apply that filter to a set of data completely within the 
This judicial exception is not integrated into a practical application. In particular, the claim recite almost no additional elements. Claim 1 does not recite any elements not ensconced in the abstract idea per se. Claim 15 nominally recites the use of a processor and a memory, presumably to execute the claimed steps, and claim 31 similarly recites the use of a non-transitory computer readable medium storing instructions causing the system to execute the claimed limitations. Examiner notes at the outset that not a single limitation positively recites anything beyond the elements identified in the abstract idea – with claims 15, 31 essentially combing the computing elements to the preamble alone.  The computing elements – i.e. processor, memory, non-transitory computer readable medium storing instructions as in claims 15, 31 are recited at a high-level of generality (i.e. to the point that Examiner is unable to consider the functionality as a required part of the invention) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
With regard to the analysis of “significantly more”, Examiner again notes that claim 1 appears completely devoid of any elements to be considered at this step. Claims 15, 31 again recite the computing elements identified above (i.e. the processor, memory, non-transitory CRM). When considered individually, these elements only contribute generic recitations of technical elements to the claims. It is readily apparent, for example, that the claim is not directed to any specific improvements of these elements. Examiner looks to Applicant’s specification in [0038] “In some embodiments, the subject matter described herein may be implemented using a computer readable medium having stored thereon executable instructions that when executed by the processor of a computer control the computer to perform steps. Exemplary computer readable media suitable for implementing the subject matter described herein include disk memory devices, chip memory devices, programmable logic devices, application specific integrated circuits, and other non-transitory storage media. In one implementation, the computer readable medium may include a memory accessible by a processor of a computer or other like device. The memory may include instructions executable by the processor for implementing any of the methods may be located on a single device or computing platform or may be distributed across multiple physical devices and/or computing platforms. At [058, fig 1 and related text] In the embodiment illustrated in FIG. 1, the contextual marketing platform 102 includes processing circuitry comprising one or more processors 106, e.g., Central Processing Units (CPUs), Application Specific Integrated Circuits (ASICs), Field Programmable Gate Arrays (FPGAs), Digital Signal Processors (DSPs), and/or the like, and memory 108 for storing instructions executable by the one or more processors 106, whereby the system 100 is operable to analyze contextual information associated with a shopper, generate a contextualized price, contextualized offer, and/or contextualized product recommendation, personalized for that particular shopper, and provide or present that contextualized price, contextualized offer, and/or contextualized product recommendation to the shopper. In some embodiments, the functionality of the contextual marketing platform 102 described above may be fully or partially implemented in software that is, e.g., stored in the memory 108 and executed by the processor(s) 106. It will be understood that the shopper may be the user of the system, in which case the terms “shopper” and “user” are synonymous with each other.” 
 These passages, as well as others, makes it clear that the invention is not directed to a technical improvement.   When the claims are considered individually and as a whole, the additional elements noted above, appear to merely apply the abstract concept to a technical environment in a very general sense – i.e. presumably a generic computer receives information from another generic computer, processes the information and then sends information back. The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified as an abstract idea.   The fact that the generic computing devices are facilitating the abstract concept is not enough to confer statutory subject matter eligibility.
Dependent claims 2-4, 10, 13, 14-16, 18, 19, 25, 28, 29 are not directed any additional abstract ideas and are also not directed to any additional non-abstract claim elements. Rather, these claims offer further descriptive limitations of elements found in the independent claims and addressed above – such as the type of contextual or profile information collected from the user, about the user, about the context in which the user is currently located, and the types of customized information offered based on inferences generated from this information as collected3. While these descriptive elements may provide further helpful context for the claimed invention these 

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 10, 13-16, 18, 19, 25, 28, 29, 31 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Huang et al (20080004951, hereinafter Huang) 

In reference to claim 1, 15, 31 
Huang teaches: 1) A method for providing contextualized, personalized pricing, offers, and recommendations to a user (at least fig 3-9 and related text) , the method comprising;  2)a system for providing contextualized personalized pricing offers and recommendations comprising one or more processors, memory storing instructions executable by the one or more processors, the system operable to (at least fig 3-8 and related text, as well as 104-107) 3) a non-transitory computer readable medium storing instructions thereon  (at least figs 3-8, and 0108) when executed instruct a processor to: 
identifying and collecting contextual information of interest (at least [0046] customer profile retrieved/developed ,at  [0053-55] customer profile use/creation, see i.e. [064, 066] customer profile is created/updated by purchase information via customer profile component 304, and at [076]  “…customer profile generation process is initiated. At 602, customer preferences information can be received and 
identifying algorithms, expert knowledge rules, and/or filters to apply to the contextual information of interest (at least [054-58] velocity, profile, RFID sensing, and directional sensing subsystem are used in conjunction with the profile and in relation to the customer’s movements and product interests; at [060]  “…social inferences can be employed to extend and reason about knowledge built up about a person. For example, consider that a person named Tom Martin is recognized at a retail organization, and a rich profile containing statistical knowledge about Tom has been built up over time. The model includes information that represents Tom's deep interests in sporting goods and accessories, especially items associated with golfing.” At [061-62, 067, 073, 082, 086] statistical machine learning and reasoning maybe used, and  at [0091] machine learning/inferences are used to determine product rankings); 
applying the identified algorithms, expert knowledge rules, and/or filters to the contextual information of interest to generate a contextualized, personalized price, offer, or recommendation (see citations to limitation above, as well as at [091] “…Learning and reasoning can also be utilized to discern regularities related to product ranking (and associated advertisement ranking), brand pricing, and novelty of the product and/or service at any moment in time. Automated adjustments to any of these parameters can be made based on changing conditions in the retail establishment, locale, or marketplace, in general, for example.”); 
providing or presenting the contextualized, personalized price, offer, or recommendation to the user (at least [058] “…greetings information can be presented that personalizes the greeting to the specific customer, such as "Hello Dave--just wanted to let you know we have a sale on digital cameras today". It is within contemplation that as the customer moves away from a location (e.g., a store multimedia presentation), as determined by directional sensing, the system 300 can play departing 

In reference to claim 2, 16
Huang further teaches wherein the contextualized, personalized price, offer, or recommendation includes an original sale price (at least [0077] original pricing in the original advertisement) and:
discounts available to all customers (at [058] cameras are on sale for all customers, the system chooses to remind Dave);
loyalty points, rewards, and promotion cash available to the user; and/or
a special offer generated in real-time based on contextual information and identified algorithms (at least [077] “At 704, changes in the customer face are monitor and recognized. At 706, pricing in the originally selected advertisements is adjusted upward or downward based on the facial expressions of the customer. For example, if the facial expression indicates a negative reaction, the pricing can be reduced dynamically. At 708, the adjust pricing and the advertisement are presented to the customer from the nearest presentation system.”

In reference to claim 3, 18: 
Huang further teaches wherein the contextual information of interest comprises:
user profile information (at least [0037, 046, 053, 058, 060, various other passages] a consumer profile is created) ;
information determined to be pertinent or potentially pertinent to the user (at [058] Dave is interested in cameras, at [060] Tom is interested in golf);

information about personal events, birthdays, anniversaries, special occasions, social events, public events, holidays, election days, professional events, sports events, performances, and/or social events (at least [051, 081] contextual information includes holidays, seasonal information, weather, events);
information about natural or emergency events (at least [081] seasonal information is a natural progression, weather events may be an emergency event);
information about the state of product inventory and/or available promotions (at least [041, 058] cameras are on sale); and or 
information about a state of customer loyalty to a seller (at least [037, 066] past purchase history and customer accounts at the store). 

In reference to claim 4, 19:
Huang further teaches: wherein the contextual information of interest comprises user profile information and wherein the user profile information includes:
prior history of interest, preferences, purchasing data, and/or shopping behavior of the user (at least [036-037], prior shopping history, at  [054, 055] prior history of movement, at (at [058] Dave is interested in cameras, at [060] Tom is interested in golf) ; and/or
current indications of interest of the user (at least [054] “For example, if it is determined that the customer is moving quickly toward the presentation system, it can be inferred that the customer is in a hurry, and that they are unlikely to pause to perceive an ad. Accordingly, a very short ad can be retrieved and presented that can be perceived (e.g., viewed or heard) in passing.” At [055] “Similarly, based on past customer profile information, it can be inferred that since the customer is moving quickly this time, and that in the past when the customer was moving quickly up this aisle, they selected and purchased a certain product, it can be inferred that they will again purchase the same product.”

In reference to claim 10, 25 
Huang further teaches wherein the contextual information of interest comprises information about the state of product inventory and/or available promotions and wherein the available promotions are relevant to, associated with, and/or filtered by other contextual information (at least [058, 041] camera advertisements are presented based on the user’s proximity and other identifying information as it pertains to the surrounding items (i.e. ladies clothing in 041).

In reference to claim 13, 28
Huang further teaches wherein the contextualized, personalized price, offer, or recommendation is provided or presented to the user within a physical store of a retailer and is associated with an item or service sold by the retailer (at least [058] “For example, if, based on other recognition information and preferences or profile information, the customer is determined to be moving toward a display in the store, and the customer name is now known and is a regular customer who enjoys cameras, greetings information can be presented that personalizes the greeting to the specific customer, such as "Hello Dave--just wanted to let you know we have a sale on digital cameras today". It is within contemplation that as the customer moves away from a location (e.g., a store multimedia presentation), as determined by directional sensing, the system 300 can play departing information such as "Thank you, Dave. Have a nice day!" or reminder information such as "Remember to pick up the new development software on the way out".” At [041] “For example, if based on size, height and weight it is determined that an individual's gender is male, and the display is close to both ladies apparel as well as cameras a system in accordance with the invention would likely inform the user that cameras are on sale to your left, since a male is more likely to buy a camera than female clothing.”




In reference to claim 14, 29
Huang further teaches wherein the contextualized, personalized pricing price, offer[[s]], [[and]] or recommendation|[[s]] is associated with an item or service sold by the retailer but currently unavailable in the physical store (at least [0037] online purchases – i.e. not available in the store- are included in the user profile – including products preferred or not preferred). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE KOLOSOWSKI-GAGER whose telephone number is (571)270-5920.  The examiner can normally be reached on Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached at 571-270-7537  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KATHERINE KOLOSOWSKI-GAGER/Primary Examiner, Art Unit 3622